Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: July 27, 2022

7K OK OK ok ok ok Ok Ok OK ok ok ok Ok OK OK OK OK OK Ok OK OK OK OK OK

JEFF BURTON, * No. 20-627V
*
Petitioner, * Special Master Sanders
V. *
*
SECRETARY OF HEALTH * Stipulation for Award; Influenza
AND HUMAN SERVICES, * (“Flu”) Vaccine; Guillain-Barré
* Syndrome (“GBS”)
Respondent. *

7K OK OK ok ok ok Ok Ok OK ok ok ok Ok OK OK OK OK OK Ok OK OK OK OK OK

Jonathan J. Svitak, Shannon Law Group, Woodbridge, IL, for Petitioner.
Nancy Tinch, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On May 20, 2020, Jeff Burton (“Petitioner”) filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that the influenza (“flu”) vaccine he received on November 1, 2018, caused him
to suffer from Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No. 1. Petitioner further alleged
that his injury lasted for more than six months. /d. { 32.

On July 25, 2022, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stipulation { 7, ECF No. 32. Respondent “denies
that [P]etitioner’s alleged GBS or its residual effects were caused-in-fact by the flu vaccine; and
denies that the flu vaccine caused [P]etitioner any other injury or [P]etitioner’s current condition.”
Id. J 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. See
id. J 7. I find the stipulation reasonable and adopt it as the decision of the Court in awarding
damages, on the terms set forth therein.

The parties stipulate that Petitioner shall receive the following compensation:

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
A lump sum of $36,500.00 in the form of a check payable to [P]etitioner. This
amount represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

Id. J 8.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

JEFF BURTON,

Petitioner,
v. No. 20-627V

Special Master Herbrina Sanders

SECRETARY OF HEALTH AND | ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

l. Jeff Burton (“petitioner’’) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the

“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received a flu vaccination on November 1, 2018.
3. The flu vaccine was administered within the United States.
a. Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) that was

caused-in-fact by the flu vaccine. Petitioner further alleges that he suffered the residual effects
of the alleged injury for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.
6. Respondent denies that petitioner’s alleged GBS or its residual effects were
caused-in-fact by the flu vaccine; and denies that the flu vaccine caused petitioner any other
injury or petitioner’s current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $36,500.00, in the form of a check payable to petitioner.

This amount represents compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. _— Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. | Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. _ The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. _In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, flu vaccination administered on November 1, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about May 20, 2020, in

the United States Court of Federal Claims as petition No. 20-627V.
14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged injury or
any other injury or petitioner’s current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

PETITIONER:

JEFF BURTON

ATTORNEY OF RECORD FOR AUTHORIZED REPRESENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:

 
 

EN JOSE! HEATHER L. aX ee ~
’ »P.C. Deputy Director

3550 Hobson Road Torts Branch

 

Woodridge, Illinois 60517 Civil Division
(312) 578-9501 U.S. Department of Justice
jsvitak@shannonlawgroup.com P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

 

 

AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:
AND HUMAN SERVICES:
George R. Grimes - Disitally signed by George R.
Grimes -$14
$14 Date: 2022.06.30 14:50:05 -04'00"
CDR GEORGE REED GRIMES, MD, MPH NANCY O.
Director Trial Attorney
Division of Injury Compensation Programs Torts Branch
Health Systems Bureau Civil Division
Health Resource and Services Administration U.S. Department of Justice
U.S. Department of Health and Human Services _ P.O. Box 146
5600 Fishers Lane Benjamin Franklin Station
Parklawn Building, Mail Stop 08N146B Washington, DC 20044-0146
Rockville, MD 20857 (202) 305-2078

ancy.tin Oj.Z0V

Dated: June 24, 2022

ENV25661479-1541-ABFA-6142-FEDF
07/07/2022 22:51 PM UTC